Appeal by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered July 6, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 2620/91, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the *699same court, rendered July 6, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 254/90.
Ordered that the judgment and the amended judgment are affirmed.
The defendant’s contentions regarding the prosecutor’s summation during the trial of Indictment No. 2620/91 are unpreserved for appellate review (see, CPL 470.05 [2]; see also, People v Neal, 200 AD2d 773). In any event, although several of the prosecutor’s comments would have been better left unsaid, they do not warrant reversal of the defendant’s judgment of conviction, and the other remarks were fair comment on the evidence, or a fair response to the defense counsel’s summation (see, People v Pilgrim, 208 AD2d 868; see also, People v Neal, supra).
The defendant’s sentences are not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (cf., People v Wylie, 180 AD2d 774, 775; People v Rosario, 193 AD2d 445, 446). Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.